- Sentinel Investments Sentinel Group Funds, Inc. Power of Attorney June 4, 2009 The undersigned directors of Sentinel Group Funds, Inc. each hereby authorize Christian W. Thwaites, John Birch, and Lisa F. Muller, or any one of them, as attorney-in-fact, to sign on his or her behalf any amendments to the Registration Statement on Form N-1A (File No. 2-10685) filed for Sentinel Group Funds, Inc. for or on behalf of Sentinel Group Funds, Inc. or any current or future series thereof, and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. /s/ Thomas H. MacLeay /s/ Deborah G. Miller /s/ John Raisian Thomas H. MacLeay Deborah G. Miller John Raisian /s/ Nancy L. Rose /s/ Richard H. Showalter /s/ Susan M. Sterne Nancy L. Rose Richard H. Showalter Susan M. Sterne /s/ Christian W. Thwaites /s/ Angela E. Vallot /s/ Patanjali Varadarajan Christian W. Thwaites Angela E. Vallot Patanjali Varadarajan
